Citation Nr: 1126504	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative changes and narrowed disc space of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The Veteran wrote in his November 2009 Notice of Disagreement that there were numerous times while serving with the Infantry in Vietnam that he had to jump from helicopters wearing his pack, weapon, and other essential equipment.  He wrote on his May 2010 VA Form 9 that the jumps were from as high as 10 to 15 feet into grassy fields.  However, sometimes he landed on hard ground, and he felt that this led to the problems he was having with his neck.

VA treatment notes indicate that in October 2008 the Veteran complained of a chronic aching sensation in his neck, with radiation to the back of the head.  On examination there was tenderness with moderate muscle spasm over the posterior aspect of the spinal column from C2 to T2.  X-rays showed slight to moderate narrowing of the disc space between C4-C5 and C6 associated with slight to moderate osteoarthritic changes.  At January 2009 treatment the Veteran reported an occasional popping sensation in his neck when he turned his head.  He underwent a VA general medicine examination in September 2009 for a non-service connected disability pension claim.  He reported constant neck pains on a daily basis.  The examiner did not provide a nexus opinion regarding the Veteran's military service and the diagnosed cervical degenerative changes and narrowed disc space.



The Veteran's DD Form 214 indicates that his Military Occupational Specialty was Infantry Direct Fire Crewman, and that he had one month and 29 days of foreign service.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  While these awards show that he was in the theater of operations, it is not clear from the DD Form 214 whether he participated in combat.  Therefore, his personnel records must be obtained in order for such a determination to be made.  If the Veteran participated in combat, he is entitled to have his statements regarding jumping from helicopters in Vietnam accepted.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims reviewed the criteria for determining when a VA examination is required by applicable regulation, and how the Board applies 38 C.F.R. § 3.159(c) (2010).  In deciding whether a VA medical examination should be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).

The Board finds that there is evidence that the Veteran currently has degenerative changes and narrowed disc space of the cervical spine.  The origin of his cervical disorder is not discussed in the treatment records.  If the Veteran's statements regarding jumping from helicopters in Vietnam causing his neck pain are accepted through his having participated in combat or through being consistent with his service personnel records, the Board finds that the evidence of record triggers the necessity of examinations under 38 C.F.R. § 3.159(c) and McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for service connection for degenerative changes and narrowed disc space of the cervical spine.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  Request a complete copy of the Veteran's service personnel records and associate them with the claims file.  Attempts to obtain these records should be in accordance with 38 U.S.C.A. § 5103A(b)(3) and implementing regulations.  If the records cannot be obtained, a written summation of their unavailability should be included in the claims file.

3.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, the RO should determine whether it is necessary for the Veteran to undergo VA a examination to evaluate his cervical spine.  If the Veteran is examined, the claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's service treatment records, documented medical history, and contentions regarding his claimed degenerative changes and narrowed disc space of the cervical spine.

a.  All appropriate tests and studies and/or consultation(s) should be accomplished, with all findings made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

b.  The examiner should specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's degenerative changes and narrowed disc space of the cervical spine are causally related to service, or whether such an incurrence, or causal or etiological relationship, is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

c.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  If the reviewer cannot answer the question posed without resorting to unsupported speculation, the reviewer should so state, and explain why that is so.

3.  Thereafter, the RO should readjudicate the Veteran's claim for service connection for degenerative changes and narrowed disc space of the cervical spine.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

